COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Marek Menger v. Sherry Menger

Appellate case number:       01-18-00848-CV

Trial court case number:     2016-06434

Trial court:                 310th District Court of Harris County

       Jason B. Ostrom has filed an unopposed motion for leave to withdraw as counsel
for appellant, Marek Menger.1 However, the motion does not comply with Texas Rule of
Appellate Procedure 6.5. The motion does not (1) contain appellant’s last known address
and telephone number or (2) indicate that the motion was delivered to appellant “in
person or mailed—both by certified and first-class mail—to [appellant] at [his] last
known address.” See TEX. R. APP. P. 6.5(a)(2), (3), (b). Accordingly, the motion is
denied without prejudice to refiling same.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: __January 10, 2019____




1
       We note that R. Keith Morris, III, whose name appears on the notice of appeal and
       motions filed in this proceeding, has appeared as counsel for appellant in this Court. See
       TEX. R. APP. P. 6.2.